Title: George Washington to Samuel Huntington, 26 February 1781
From: Washington, George
To: Huntington, Samuel


New Windsor [New York] February 26, 1781. States that the southern situation is alarming. Regrets that a regular and permanent force was not established in the South. Explains why French cannot comply with Congress’s request to transport French troops to the South. Is ordering the Pennsylvania troops to the South. Describes Virginia expedition. Suggests sending American frigates, now in Delaware Bay, to Chesapeake Bay or Cape Fear.
